Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 08/08/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/22.
Specification



The abstract of the disclosure is objected to because it does not contain a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates et al. (2017/0296169).
	Regarding claim 1, Yates discloses a surgical instrument system (Figs. 100, 106 and 108), comprising: a surgical instrument assembly (as best shown in Fig. 106), comprising: a shaft (2515); an end effector (2502) attached to said shaft; and at least one drive component (2520; Fig. 107) positioned with said shaft; a surgical control circuit (Figs. 100 and 108) comprising a motor control program (2508) configured to run a motor configured to drive said at least one drive component positioned within said shaft, wherein said surgical control circuit is configured to: receive a first measurement of a parameter of said motor (2524; fig. 108); receive a second measurement of a parameter of said at least one drive component (2514), wherein said second measurement is sensed locally within said shaft; compare said first measurement and said second measurement (2510, 2522); determine an actual relationship of said first measurement and said second measurement based on said comparison; compare said actual relationship to an expected relationship; and adjust said motor control program based on the comparison of said actual relationship and said expected relationship to align said actual relationship with said expected relationship (par. 488-504).
	Regarding claims 2-8, Yates discloses wherein said parameter of said motor comprises a parameter of an output shaft attached to said motor (using rotary encoders attached to the motor rotor; par. 457; wherein said expected relationship is learned by said surgical control circuit through said surgical instrument assembly; wherein said second measurement is provided by a linear motion-detecting sensor (par. 458); wherein said first measurement is provided by a rotary motion-detecting sensor (rotary encoders; par. 457); wherein said parameter of said motor comprises dynamic braking of said motor during an intermediate phase of a firing stroke (par. 221 and 422); wherein said parameter of said motor comprises dynamic acceleration of said motor during an initial phase of a firing stroke (par. 493); wherein the adjustment of said motor control program comprises recalibrating said motor control program based on said actual relationship (pars. 18, 220, 222, 242, 245).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731